Case 2:13-cv-03885-KAM-CLP Document 234 Filed 09/16/21 Page 1 of 7 PageID #: 6338



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------X

  MARK GRIGGS, et al,

                   Plaintiffs,
                                                 ORDER ADOPTING REPORT
                                                 AND RECOMMENDATION
              v.
                                                 13-cv-3885 (KAM)(CLP)
  STEVEN WEINER, et al,

                   Defendants.

  ------------------------------------X
  KIYO A. MATSUMOTO, United States District Judge:

              On July 12, 2013, plaintiffs Mark L. Griggs and John

  J. Ford commenced this action against defendants Steven Weiner 1

  and Stuart Wertzberger, seeking a declaratory judgment and

  permanent injunction to stop a pending arbitration.           (ECF No. 1,

  Complaint (“Compl.”) ¶ 1.)       The dispute in this case arises from

  a plan formulated by plaintiffs Griggs and Ford to invest in the

  development of casinos in Mexico.

              Presently before the court is plaintiffs’ motion for

  summary judgment, which the court referred to Chief Magistrate

  Judge Cheryl L. Pollak for a Report and Recommendation.            (Dkt.

  Orders 4/1/2021; 7/31/2020.)       On August 10, 2021, Judge Pollak


  1     On November 13, 2018, the court noted the death of Mr. Weiner. (ECF
  No. 180.) No motion to substitute was filed pursuant to Federal Rule of
  Procedure 25 and, thus, the court dismisses defendant Weiner and his estate,
  if any. Howard Rubinsky filed a motion to intervene on July 25, 2015, which
  was granted on January 29, 2016. (ECF No. 107.) On July 31, 2020, the court
  dismissed with prejudice Mr. Rubinsky’s claims as an intervenor in this
  action. (ECF No. 207.)

                                       1
Case 2:13-cv-03885-KAM-CLP Document 234 Filed 09/16/21 Page 2 of 7 PageID #: 6339



  issued a comprehensive and well-reasoned Report and

  Recommendation in which she recommended that plaintiffs’ motion

  for summary judgment be granted.         (ECF No. 226, Report and

  Recommendation (“R&R”), at 1, 49.)         The court assumes

  familiarity with the factual and procedural history in this case

  as set forth in the R&R.      (Id. at 2-3.)     Specifically, after

  careful review of the extensive record and relevant case law,

  Judge Pollak recommended that the court issue a permanent

  injunction enjoining the California arbitration from proceeding

  against plaintiffs Griggs and Ford, and a declaratory judgment

  declaring that plaintiffs are not bound by the arbitration

  provisions contained in the agreements with Callide Partners LLC

  (“Callide”) and Canto Ventures LLC (“Canto”) (the “Callide and

  Canto Agreements”).      (Id. at 47-49.)

              The R&R notified the parties of the right to file

  written objections within fourteen (14) days of receipt of the

  R&R, pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil

  Procedure 72(b).     (R&R at 49.)    Plaintiffs served a copy of

  Judge Pollak’s R&R by email and mail on defendant Wertzberger

  and filed a declaration of service confirming service on August

  11, 2021.    (See ECF No. 227, Certificate of Service.)         Defendant

  Wertzberger submitted timely objections to the R&R on August 24,

  2021.   (ECF No. 231, Defendant Wertzberger’s Objections to R&R

  (“Objections”).)

                                       2
Case 2:13-cv-03885-KAM-CLP Document 234 Filed 09/16/21 Page 3 of 7 PageID #: 6340



              A district court reviews those portions of a report

  and recommendation to which a party has timely objected under a

  de novo standard of review and “may accept, reject, or modify,

  in whole or in part, the findings or recommendations ...”            28

  U.S.C. § 636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(3) (“The

  district judge must determine de novo any part of the magistrate

  judge's disposition that has been properly objected to.”

  (emphasis added)).     In contrast to specific objections

  warranting de novo review, “[g]eneral or conclusory objections,

  or objections which merely recite the same arguments presented

  to the magistrate judge, are reviewed for clear error.”            New

  York City Dist. Council of Carpenters v. Allied Design &

  Constr., LLC, 335 F. Supp. 3d 349, 351 (E.D.N.Y. 2018)

  (citations omitted).      The court also may adopt “those portions

  of a report and recommendation to which no timely objections

  have been made, provided no clear error is apparent from the

  face of the record.”      DiMartino v. Berryhill, 327 F. Supp. 3d

  533, 535 (E.D.N.Y. 2018).

                                  DISCUSSION

              Because defendant Wertzberger’s conclusory objections

  are general, reiterate his original arguments, or repeat

  arguments already presented before the magistrate judge, the

  court need only review the R&R for clear error.          See Azeez v.

  City of New York, No. 16-cv-342 (NGG)(SJB), 2021 WL 3578500, at

                                       3
Case 2:13-cv-03885-KAM-CLP Document 234 Filed 09/16/21 Page 4 of 7 PageID #: 6341



  *2 (E.D.N.Y. Aug. 13, 2021) (If a party “makes only conclusory

  or general objections, or simply reiterates his original

  arguments, the Court reviews the [R&R] only for clear error.”).

              Nonetheless, the court has reviewed the R&R for clear

  error and de novo.     Upon de novo and clear error review of the

  R&R, the court hereby denies defendant Wertzberger’s objections

  and accepts and adopts in its entirety Judge Pollak’s thorough

  and well-reasoned R&R pursuant to 28 U.S.C. § 636(b)(1).

  Defendant Wertzberger’s challenges Judge Pollak’s R&R with

  conclusory objections and does not cite to or refer to any

  evidentiary support in the record.        (See generally Objections.)

  Instead, defendant Wertzberger recycles his previous argument

  that defendant should be permitted to pierce the corporate veil

  because Ford and Griggs are alter egos of the companies.            (Id.

  ¶¶ 5, 22.)    Here, Judge Pollak carefully reviewed the testimony

  of defendant Wertzberger and plaintiffs and other evidence in

  the record, to determine whether to disregard the corporate

  forms of Callide and Canto.       (See R&R at 35-43.)      Having

  concluded that defendant failed to present any evidence

  suggesting that the corporate formalities were not followed,

  Judge Pollak found that defendant Wertzberger failed to raise a

  genuine dispute of material fact on his alter ego theory.            (Id.

  at 43-45.)    This court agrees with Judge Pollak’s conclusion

  that defendant Wertzberger failed to present evidence

                                       4
Case 2:13-cv-03885-KAM-CLP Document 234 Filed 09/16/21 Page 5 of 7 PageID #: 6342



  establishing any factual dispute regarding his alter ego theory.

  A review of the evidence discussed in the R&R and the record

  establishes that defendant Werztberger failed to show that

  Griggs dominated Callide and Canto or disregarded the corporate

  form to commit a fraud or other wrongdoing.          Indeed, defendant

  Wertzberger fails to cite to any evidence in his objections

  suggesting that the corporate formalities were not observed.

  (See generally Objections.)

              Moreover, the court further agrees that there are no

  material issues of fact in dispute as to whether plaintiffs

  Griggs and Ford should be required to arbitrate defendant’s

  claimed breach of the Callide and Canto Agreements because it is

  undisputed that neither Griggs nor Ford are signatories to the

  Callide and Canto Agreements in their personal capacities.            (R&R

  at 47.)   Despite six years of extensive discovery, defendant

  Wertzberger is unable to provide any evidence showing that

  plaintiffs were required to arbitrate.         Defendant concedes that

  Griggs did not sign either the Callide Agreement or the Canto

  Agreement (ECF No. 218-13, Def.’s 56.1 CntrStmt ¶ 11), and there

  is no dispute that Ford signed the agreements in his capacity as

  the representative for the manager of both Callide and Canto,

  and not in his individual capacity. (ECF No. 210-2, Pls.’ 56.1

  Stmnt ¶ 13; Def.’s 56.1 CntrStmt ¶¶ 13, 14.)



                                       5
Case 2:13-cv-03885-KAM-CLP Document 234 Filed 09/16/21 Page 6 of 7 PageID #: 6343



              Moreover, a review of the docket shows that during the

  time defendants were represented by counsel in the instant

  action, counsel filed numerous discovery motions that were

  resolved by the then-assigned Magistrate Judges, and plaintiffs

  filed declarations indicating that they had produced all

  discovery in compliance with the demands and court orders.            (See

  ECF Nos. 41, 59, 88.)      Indeed, as Judge Pollak notes, defendant

  Wertzberger, proceeding pro se, failed to appear at three

  discovery conferences held before Judge Shields and never sought

  any further discovery from plaintiffs.         Accordingly, defendant

  Wertzberger’s failure to provide any evidence from which a jury

  could find that plaintiffs are signatories of the Callide and

  Canto Agreements is fatal to his claim that plaintiffs were

  subject to the arbitration provisions in those agreements.

  Finally, the court also agrees that, for substantially the same

  reasons Judge Pollak recommended issuing a permanent injunction

  and a declaratory judgment, plaintiffs’ motion for a permanent

  injunction and a declaratory judgment should be granted.            (R&R

  at 48-49.)

              Accordingly, for the reasons set forth above and based

  upon the findings of fact and conclusions of law set forth in

  the R&R and adopted herein, plaintiffs’ motion for summary

  judgment is granted.      Plaintiffs are granted a permanent

  injunction enjoining the California arbitration commenced by

                                       6
Case 2:13-cv-03885-KAM-CLP Document 234 Filed 09/16/21 Page 7 of 7 PageID #: 6344



  defendant Weiner and joined by defendant Wertzberger, from

  proceeding against plaintiffs Griggs and Ford, and a declaratory

  judgment declaring that plaintiffs are not bound by the

  arbitration provisions contained in the Callide and Canto

  Agreements, as discussed in Judge Pollak’s R&R.          The Clerk of

  the Court is respectfully directed to enter judgment in favor of

  plaintiffs and against defendant Wertzberger and close the case.

  Plaintiffs are directed to serve a copy of this Order and the

  judgment on defendant and file proof of service on ECF within

  fourteen (14) days of the date of the judgment.

              SO ORDERED.


                                                /s/
                                           KIYO A. MATSUMOTO
                                           United States District Judge
                                           Eastern District of New York
  Dated:      September 16, 2021
              Brooklyn, New York




                                       7
